Supreme Court of Florida
                             ____________

                           No. SC19-2162
                            ____________


  IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
   PROCEDURE, THE FLORIDA SMALL CLAIMS RULES, THE
   FLORIDA RULES OF APPELLATE PROCEDURE, AND THE
  FLORIDA FAMILY LAW RULES OF PROCEDURE—SERVICE.

                            April 8, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Civil Procedure, the Florida

Small Claims Rules, the Florida Rules of Appellate Procedure, and

the Florida Family Law Rules. See Fla. R. Gen. Prac. & Jud. Admin.

2.140(f). We have jurisdiction. 1

     In response to a referral by the Court, the Civil Procedure

Rules Committee, Small Claims Rules Committee, Appellate Court

Rules Committee, and Family Law Rules Committee filed a joint



     1. See art. V, § 2(a), Fla. Const.
report proposing amendments to Florida Rule of Civil Procedure

1.080 (Service and Filing of Pleadings, Orders, and Documents),

Florida Small Claims Rule 7.221 (Hearing in Aid of Execution) and

Form 7.343 (Fact Information Sheet), Florida Rules of Appellate

Procedure 9.410 (Sanctions) and 9.420 (Filing; Service of Copies;

Computation of Time), and Florida Family Law Rule 12.080 (Service

of Pleadings and Filing of Documents) to require documents that

are served but not filed with the court to be served in accordance

with Florida Rule of General Practice and Judicial Administration

2.516 (Service of Pleadings and Documents). All rule amendments

were approved by each respective committee and unanimously

approved by the Executive Committee of the Board of Governors of

The Florida Bar. The committees and the Court published the

proposals for comment and received no comments.

     We adopt the amendments as proposed by the committees.

Accordingly, the Florida Rules of Civil Procedure, the Florida Small

Claims Rules, the Florida Rules of Appellate Procedure, and the

Florida Family Law Rules are amended as reflected in the appendix

to this opinion. New language is indicated by underscoring;




                                -2-
deletions are indicated by struck-through type. The amendments

shall take effect immediately upon the release of this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure, Florida Small
Claims Rules, Florida Rules of Appellate Procedure, and Florida
Family Law Rules of Procedure

Ceci Culpepper Berman, Chair, Tampa, Florida, and Honorable
Ardith Michelle Bronson, Past Chair, Civil Procedure Rules
Committee, Miami, Florida; Hon. Olga Maria Gonzalez-Levine,
Chair, Plantation, Florida, and Maureen B Walsh, Past Chair, Small
Claims Rules Committee, Jacksonville, Florida; Hon. Stephanie W.
Ray, Chair, and Thomas D. Hall, Past Chair, Appellate Court Rules
Committee, Tallahassee, Florida; Cory Aaron Brandfon, Chair, and
Mary Lou Cuellar-Stilo, Past Chair, Family Law Rules Committee,
Tampa, Florida; and Joshua E. Doyle, Executive Director, Krys
Godwin and Mikalla Andies Davis, Staff Liaisons, The Florida Bar,
Tallahassee, Florida,

     for Petitioner




                                -3-
                                    APPENDIX

RULE 1.080.           SERVICE AND FILING OF PLEADINGS, ORDERS,
                      AND DOCUMENTS

      (a) Service. Every pleading subsequent to the initial pleading, all orders,
and every other document filed or required by statute or rule to be served in the
action must be served in conformity with the requirements of Florida Rule of
General Practice and Judicial Administration 2.516.

       (b) – (c)      [No Change]

RULE 7.221.           HEARING IN AID OF EXECUTION

       (a) Use of Form 7.343. In any final judgment, the judge shall include the
Enforcement Paragraph of form 7.340 if requested by the prevailing party or
attorney. In addition to the forms of discovery available to the judgment creditor
under Florida Rule of Civil Procedure 1.560, the judge, at the request of the
judgment creditor or the judgment creditor’s attorney, shall order a judgment
debtor to complete and serve form 7.343 within 45 days of the order or other such
reasonable time determined by the court. The completed form must be served, with
any copies, pursuant to Florida Rule of General Practice and Judicial
Administration 2.516. If the judgment debtor fails to obey the order, Florida Rule
of Civil Procedure Form 1.982 may be used in conjunction with this subdivision of
this rule.

       (b)     [No Change]

                                  Committee Notes
       [No Change]

FORM 7.343.           FACT INFORMATION SHEET

       (a)     For Individuals

(CAPTION)
                       FACT INFORMATION SHEET — INDIVIDUAL
Full Legal Name:
Nicknames or Aliases:
Residence Address:
Mailing Address (if different):
                                       -4-
Telephone Numbers: (Home)                              (Business)
Name of Employer:
Address of Employer:
Position or Job Description:
Rate of Pay: $          per           . Average Paycheck: $            per
Average Commissions or Bonuses: $              per            . Commissions or bonuses are based
on
Other Personal Income: $        from
(Explain details on the back of this sheet or an additional sheet if necessary.)
Social Security Number:                        Birthdate:
Driver License Number:                                                 Issuing State:
Marital Status:                 Spouse’s Name:
Spouse’s Address (if different):
Spouse’s Social Security Number:               Birthdate:
Spouse’s Employer:
Spouse’s Average Paycheck or Income: $                 per
Other Family Income: $                  per            (Explain details on back of this sheet or an
additional sheet if necessary.)
Names and Ages of All Your Children (and addresses if not living with you):

Child Support or Alimony Paid: $               per
Names of Others You Live With:
Who is Head of Your Household?                 You             Spouse                 Other Person
Checking Account at:                   Account #
Savings Account at:                    Account #
(Describe all other accounts or investments you may have, including stocks, mutual funds,
savings bonds, or annuities, on the back of this sheet or an additional sheet if necessary.)

For Real Estate (land) You Own or Are Buying:
Address:
All Names on Title:
Mortgage Owed to:
Balance Owed:
Monthly Payment: $
(Attach a copy of the deed or mortgage, or list the legal description of the property on the back of
this sheet or an additional sheet if necessary. Also provide the same information on any other
property you own or are buying.)

For All Motor Vehicles You Own or Are Buying:
Year/Make/Model:                                      Color:
Vehicle ID #:               Tag No:                   Mileage:
Names on Title:                                       Present Value: $
Loan Owed to:
Balance on Loan: $




                                               -5-
Monthly Payment: $                      (List all other automobiles, as well as other vehicles, such
as boats, motorcycles, bicycles, or aircraft, on the back of this sheet or an additional sheet if
necessary.)
Have you given, sold, loaned, or transferred any real or personal property worth more than $100
to any person in the last year? If your answer is “yes,” describe the property and sale price, and
give the name and address of the person who received the property.

Does anyone owe you money? Amount Owed: $
Name and Address of Person Owing Money:
Reason money is owed:

Please attach copies of the following:
       1.      Your last pay stub.

       2.       Your last 3 statements for each bank, savings, credit union, or other financial
account.

        3.      Your motor vehicle registrations and titles.

        4.     Any deeds or titles to any real or personal property you own or are buying, or
leases to property you are renting.

        5.      Your last 2 income tax returns filed.

UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
ANSWERS ARE TRUE AND COMPLETE.

                                                         Judgment Debtor

STATE OF FLORIDA
COUNTY OF ....................
         The foregoing instrument was acknowledged before me on .....(date)....., by ....................,
who is personally known to me or has produced .................... as identification and who
.....did/did not..... take an oath.

        WITNESS my hand and official seal, on .....(date)......


                                                         Notary Public
                                                         State of Florida

My Commission expires: ....................

MAIL OR DELIVERSERVE THE COMPLETED FORM AND ATTACH ANY COPIES,
PURSUANT TO FLORIDA RULE OF GENERAL PRACTICE AND JUDICIAL

                                                  -6-
ADMINISTRATION 2.516, TO THE JUDGMENT CREDITOR OR THE JUDGMENT
CREDITOR’S ATTORNEY. DO NOT FILE THIS FORM WITH THE COURT.

       (b)     For Corporate Entities

(CAPTION)
                    FACT INFORMATION SHEET — BUSINESS ENTITY
Name/Title of person filling out this form:
Address:
Telephone Number: Home:                              Business:
Address of Business Entity:
Type of Entity: (Check One)  Corporation  Partnership  Limited Partnership  Sole
Proprietorship  Limited Liability Corporation (LLC)  Professional Association (PA) 
Other: (Please Explain)
Does Business Entity own/have interest in any other business entity? If so please explain.
Gross/Taxable income reported for Federal Income Tax purposes last three years:
$                                  $                             $
Taxpayer Identification Number:
List Partners (General or Limited and Designate Percentage of Ownership):
Average No. of Employees/Month:
Names of Officers and Directors:
Checking Account at:                                 Account No:
Savings Account At:                                  Account No:
Does the Business Entity own any vehicles:
Years/Makes/Models:
Vehicle ID # (VIN):
Tag Nos.:
Loans Outstanding:
Does the Business Entity own any real property: YES                         NO
If Yes: Address:
Please check if the business entity owns the following:
                        Boat                                Mobile Home/RV

                        Stocks/Bonds                           Other Real Property

                        Other Personal Property                Intangible Property

Please attach copies of the following:
1.      All tax returns for the past 3 years, including but not limited to state and federal income
tax returns and tangible personal property tax returns.

2.       All bank, savings and loan, and other account books or statements for accounts in
institutions in which the defendant had any legal or equitable interest for the past 3 years.



                                               -7-
3.      All canceled checks for the 12 months immediately preceding the date of this judgment
for accounts in which the defendant held any legal or equitable interest.

4.      All deeds, leases, mortgages, or other written instruments evidencing any interest in or
ownership of real property at any time within the 12 months immediately preceding the date of
this judgment.

5.      Bills of sale or other written evidence of the gift, sale, purchase, or other transfer of any
personal or real property to or from the defendant within the 12 months immediately preceding
the date of filing this lawsuit. Any transfer of property within the last year other than ordinary
course of business transactions.

6.    Motor vehicle documents, including titles and registrations relating to any motor vehicles
owned by the defendant alone or with others.

7.      Financial statements and any other business records, including but not limited to accounts
payable and accounts receivable ledgers, as to the defendant’s assets and liabilities prepared
within the 12 months immediately preceding the date of this judgment.

8.      Copies of articles, by-laws, partnership agreement, operating agreement, and any other
governing documents, and minutes of all meetings of the defendant’s shareholders, board of
directors, or members held within 2 years of the date of this judgment.

9.      Resolutions of the shareholders, board of directors, or members passed within 2 years of
the date of this judgment.

10.    A list or schedule of all inventory and equipment.

UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
ANSWERS ARE TRUE AND COMPLETE.


                                                       Defendant’s Designated Representative
                                                       Title:

STATE OF FLORIDA
COUNTY OF
       The foregoing instrument was acknowledged before me on .....(date)....., by
       , as the defendant’s duly authorized representative, who is personally known to me or has
produced                       as identification and who     did/did not    take an oath.

       WITNESS my hand and official seal, on .....(date)......


                                                -8-
                                              Notary Public
                                              State of Florida

My Commission expires:

MAIL OR DELIVERSERVE THE COMPLETED FORM AND ATTACH ANY COPIES,
PURSUANT TO FLORIDA RULE OF GENERAL PRACTICE AND JUDICIAL
ADMINISTRATION 2.516, TO THE JUDGMENT CREDITOR OR THE JUDGMENT
CREDITOR’S ATTORNEY. DO NOT FILE THIS FORM WITH THE COURT.

RULE 9.410.        SANCTIONS

      (a)    [No Change]

      (b)    Motion by a Party.

             (1) – (2)    [No Change]

              (3) Initial Service. A copy of a motion for attorneys’ fees as a
sanction must initially be served only on the party against whom sanctions are
sought. Initial service shall be made in conformity with the requirements of Florida
Rule of General Practice and Judicial Administration 2.516. That motion shall be
served no later than the time for serving any permitted response to a challenged
document or, if no response is permitted as of right, within 20 days after a
challenged document is served or a challenged claim, defense, contention,
allegation, or denial is made at oral argument. A certificate of service that complies
with rule 9.420(d) and that reflects service pursuant to this subdivision shall
accompany the motion and shall be taken as prima facie proof of the date of
service pursuant to this subdivision. A certificate of filing pursuant to subdivision
(b)(4) of this rule shall also accompany the motion, but should remain undated and
unsigned at the time of the initial service pursuant to this subdivision.

             (4) – (5)    [No Change]

                                 Committee Notes
      [No Change]




                                        -9-
RULE 9.420.        FILING; SERVICE OF COPIES; COMPUTATION OF
                   TIME

      (a) – (b)    [No Change]

       (c) Method of Service. Service of every document filed in a proceeding
governed by these rules (including any briefs, motions, notices, responses,
petitions, and appendices) shall be made in conformity with the requirements of
Florida Rule of General Practice and Judicial Administration 2.516(b), except that
petitions invoking the original jurisdiction of the court under rule 9.030(a)(3),
(b)(3), or (c)(3) shall be served both by e-mail pursuant to rule 2.516(b)(1) and in
paper format pursuant to rule 2.516(b)(2). Service of any document required to be
served but not filed contemporaneously shall be made in conformity with the
requirements of Florida Rule of General Practice and Judicial Administration
2.516, unless a court orders, a statute specifies, or a supreme court administrative
order specifies a different means of service.

      (d) – (e)    [No Change]

                                 Committee Notes
      [No Change]
                                Court Commentary
      [No Change]

RULE 12.080.       SERVICE OF PLEADINGS AND FILING OF
                   DOCUMENTS

      (a)      Service.
               (1) Family Law Actions Generally. Every pleading subsequent to
the initial pleading and every other document filed or required by statute or rule to
be served must be served in conformity with the requirements ofService of
pleadings and documents after commencement of all family law actions, except
proceedings for injunctions for protection against domestic, repeat, dating, and
sexual violence, and stalking is as set forth in Florida Rule of General Practice and
Judicial Administration 2.516, except that rule 2.516 also applies to service on the
party during the attorney’s limited appearance as provided in rule 12.040(f) and
must be expanded as set forth in subdivisions (b) and (c) to include additional
requirements for service of recommended orders and for service on defaulted
parties.
                                         - 10 -
            (2)   [No Change]

              (3) Limited Appearance. Florida Rule of General Practice and
Judicial Administration 2.516 also applies to service on the party during the
attorney’s limited appearance as provided in rule 12.040(f) and must be expanded
as set forth in subdivisions (b) and (c) to include additional requirements for
service of recommended orders and for service on defaulted parties.

      (b) – (c)   [No Change]

                                 Commentary
      [No Change]




                                     - 11 -